Title: To Thomas Jefferson from William Short, 2 November 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Nov. 2. 1792.

I recieved yesterday, from the Sec. of the treasury a letter of Aug. 28. in which he tells me the accounting officers of the treasury have represented to him that a regular account of all the monies recieved by me from the commissioners or which they have paid by my direction, would be requisite in the examination and adjustment of their accounts—and requests me therefore to furnish him with the account up to Nov. 1. 1792. He adds—“your account, as Sec. to the embassy in France, I understand has been presented at the treasury, by Mr. Jefferson, terminating on the 24th. of Sep. 1789—but none has been rendered since.”
I answer him today informing him of your directions with respect to the transmission of my accounts to your department annually—which has been done with the accidental delay of that ending July 1. 1791.—and that that ending July 1. 1792. was sent by triplicate immediately after the expiration of that term. I mention also the bills you left with me for 66,000₶ and deposited afterwards in Mr: Grands hands to recieve their amount and keep it appropriated as you desired. These I state to him as the only sums which have been in my hands within my present recollection.
With respect to the payments made by the commissioners, although most of them had been by my orders which I recieved from him and transmitted to them, yet as I had made a point of never allowing one single farthing of it to pass through my hands, I had not expected to be involved in the comptability of the business, and of course had kept no account—nor do I yet see what kind of account I could have kept which could have added to that which the commissioners informed me they transmitted regularly to the Sec. of the treasury. I mention to him however that I had sent to them yesterday immediately on the receipt of his letter to furnish me an account of the monies they had paid—and that I should without delay transmit it to him—begging him if it was not perfectly satisfactory in every particular to be so good as to inform me of it that I might procure whatever eclaircissements might be necessary—adding that I was so well convinced of the commissioners having properly transacted the business and kept the proper vouchers, that I had no objection to be placed in the account although I had not expected it, as no part of the money went through my hands. I have thought it well to mention this subject to you—and particularly what relates to my accounts as to my salary and contingencies recieved. The unfortunate miscarriage of my letter of Oct. 6. 1791. inclosing the first  copy of my account prevented your having it in time for that session of Congress—but the duplicates I afterwards sent of it and the triplicate of my last account will I hope have put that matter right. You said you would be so kind as to arrange the several articles in the form you judged best. I hope you will do it and have them all finally settled as low down as July last.
I knew it was a principle with our government that when a person was in their service they considered themselves as the absolute masters of all his moments and that they had a right to heap work on work as much as he could endure. In my case independent of the department of foreign affairs which I have in common with the other foreign agents that of the treasury is given me which so far from being an accessory, is much more painful and laborious than the principal, even as I conducted it—and if as I should infer from the letter of the Secry. of the treasury, I was to have gone into the manutention of the money to have recieved it and paid it away—and to have erected accounts conformably thereto, and to have gone backwards and forwards between Paris and Amsterdam as I did; and this without knowing at any one time that I should be employed three months longer (which was my case from the time of my recieving your first letters after your determining to remain in America) I know not what are the ideas of the Secy. of the treasury with respect to my abilities but I feel that I should have been unequal to the task without an assistant bookkeeper. I am convinced however the accounts have been properly kept by the commissioners and of course have no uneasiness on that head. I acknowlege also the principle of the government having a right to impose on their servants any task they please. It is impossible however not to consider the circumstances a little hard which have unavoidably placed all the honor and profit at Paris in diminishing the labor—and placed neither honor or profit here where the labor is doubled. Time will shew soon whether this is to last and whether the U.S. continue their minister at Paris, in opposition to what has been done by all the European powers. (The Baron de Blome I believe has now left Paris—he was detained after his recall by being confined by sickness to his bed.) The Minister remaining at Paris is as much an acknowlegement of the present government as if he was accredited to them. When I am asked about it here I observe that M. Morris cannot yet have recieved orders of any kind. One would suppose that M. Morris, of all others would be the least agreeable to such a government—if it were not that the universality of his genius renders him fit for every thing. The time seems to be retarded when the great contest shall be decided of who or what is to govern in France. I should hardly think the U.S. would keep such a grade and at such an expence there—even if it were not for  the disconvenance of the business—an agent without public character would be more proper—equally perhaps more useful—and certainly more economical.
I do not trouble you at present with respect to my future wishes—my late letters have been much too full on that disagreeable subject. In all cases I beg you to be persuaded of the unalterable attachment & affection of Dear Sir, Your friend & servant

W Short


I observe in some American newspapers which have been lent me, a work announced under the title of the American Remembrancer, containing state papers, an abridgment of the Journals of Congress &c. by Jno. Carey. I will be much obliged to you to subscribe for me for a copy and send it to me by the first opportunity after its publication. As soon as I learn what is to become of me I shall take arrangements for procuring new American productions. During these three long years I have been kept so from month to month that I have never had time or courage for such things as were to be procured from America.

